Citation Nr: 9907148	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to April 
1980.

In August 1987, the Board of Veterans' Appeals (Board) denied 
a claim for service connection for a bilateral foot disorder 
and found that this condition preexisted active service and 
was not aggravated by active service.  This appeal arises 
from an October 1992 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, that 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
bilateral foot disorder.  In November 1992, the veteran was 
informed of that decision and he appealed.

This appeal also arises from an October 1991 RO rating 
decision that denied a rating in excess of 10 percent for the 
veteran's service-connected hypertension.  

In September 1997, the veteran revoked a prior power of 
attorney, and he now represents himself. 

In a rating action of October 1998, the RO assigned a 30 
percent evaluation for hypertension.  However, inasmuch as a 
higher evaluation for the veteran's disability is potentially 
available, and the veteran is presumed to seek the maximum 
available benefit for a disability, the veteran's claim for 
an increased rating remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  In August 1987, the Board determined that the veteran's 
bilateral foot disorder manifested by calluses preexisted 
active service and was not aggravated therein.  

2.  Evidence submitted since the August 1987 Board denial 
does not tend to demonstrate that the veteran's bilateral 
foot disorder was incurred in or aggravated by active 
service, or otherwise establish any material fact not of 
record at the time of the August 1987 Board decision. 

3.  All evidence necessary for an equitable determination of 
the appeal for an increased rating for hypertension has been 
obtained.

4.  The veteran's service-connected hypertension is 
manifested by hypertensive heart disease, with left 
ventricular hypertrophy; diastolic pressures all less than 
120, and Bruce stress test terminated for fatigue at 13 METs.  
Marked enlargement of the heart, signs of congestive failure, 
diastolic blood pressure of 120 or more, or the preclusion of 
more than light manual labor are not shown; left ventricle 
dysfunction with an ejection fraction of 50 percent or less 
is not shown; atypical chest pain and dyspnea on exertion are 
not attributed to cardiac insufficiency.


CONCLUSIONS OF LAW

1.  The additional evidence submitted since the August 1987 
Board decision is not new and material; the claim is not 
reopened; and the prior Board decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 
3.160, 20.1100 (1998).

2.  A rating in excess of 30 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.104, Code 7007 (effective prior to Jan 
12, 1998), Code 7007 (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board notes that a prior decision of the Board is final 
with the exception that a claimant may later reopen a claim 
if new and material evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.160(d), 20.1100 (1998).  

The question now presented is whether new and material 
evidence to permit reopening the claim has been submitted 
since the Board's adverse August 1987 decision.  In 
considering whether the evidence submitted is new and 
material, a two-step analysis must be performed.  First, the 
Board must determine whether the evidence is, in fact, new 
and material.  Second, if, and only if, the Board determines 
that new and material evidence has been submitted, the claim 
is "reopened" and the case is reevaluated on the basis of all 
the evidence, both new and old.  See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a).  Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The evidence of record at the time of the August 1987 Board 
decision included service medical records, other service 
department documents, and the veteran's claim.  This evidence 
indicates that when the veteran was examined for active 
service in July 1976, no abnormalities were noted.  In August 
1976, he complained of bilateral heel pain.  Examination 
showed mild tenderness on palpation.  Early clinical 
callosities were found and no running for two days was 
advised.  In October 1976, the veteran complained of "knots" 
on the heels and was treated with debridement of the 
callosities.  He was returned to full duty.  In August 1978, 
the veteran complained of aching in the arches.  Thick 
callosities were noted bilaterally on the balls of the feet 
and were cleaned with peroxide and trimmed.  An October 1979 
report indicates that the veteran injured his left ankle 
while trying out new boots.  A small abrasion of the left 
heel and tenderness of the lateral ligament was noted.  An 
April 1980 separation examination report indicates that the 
feet were normal.  In May 1986, the veteran submitted his 
claim for service connection and reported treatment since 
active service at a VA Medical Center in Shreveport, 
Louisiana, and at Louisiana State University Medical Center 
(LSU).  

In September 1986, the RO denied the claim for service 
connection.  The veteran appealed that decision and, in March 
1987, reported that bilateral foot callosities began growing 
while in active service and were still growing. 

In August 1987, the Board denied service connection for a 
bilateral foot disorder manifested by calluses, determining 
that such disorder clearly and unmistakably existed prior to 
active service and did not increase in severity during active 
service. 

In reviewing the medical evidence associated with the claims 
file since the August 1987 Board decision, the Board finds 
that most of it is "new" in that it was not of record in June 
1984; however, as it does not tend to establish aggravation 
of the veteran's condition during active service, it is not 
"material" to the issue on appeal.  The evidence submitted 
chiefly shows ongoing treatment for the veteran's medical 
problems.  Private treatment records from LSU indicate that 
there was bilateral foot treatment as early as in April 1984, 
with callus build-up under the 1st and 5th metatarsals in July 
1986.  An April 1989 LSU report indicates that the veteran 
had had foot trouble for the previous four years.  VA 
treatment reports detail additional foot treatment during the 
1990's. 

In November 1995, the Board remanded the case to the RO for a 
VA foot examination and requested that the RO attempt to 
obtain additional relevant treatment reports.  In June 1996, 
a VA examiner found bilateral callosities under the 1st and 
5th metatarsal heads.  The veteran reported gradually 
increasing pain since 1980.  The diagnosis was metatarsalgia 
and a podiatry consultation was obtained.  The podiatry 
consultation report indicates limited range of motion, pes 
cavus, intractable plantar keratosis, and the need for 
podiatry care.  Additional VA records of treatment reflecting 
foot treatment at various times from 1984 to 1997 were 
ultimately received.  Of note is a February 1984 VA report 
indicating plantar callosities and warts.  A June 1986 VA 
report indicates a two-year history of plantar callosities.  
A February 1997 VA podiatry consultation report indicates pes 
cavus with intractable bilateral plantar keratoses.  In 
response to an RO request for a specific opinion on a nexus 
between active service foot symptoms and current foot 
disorders, in a June 1997 addendum, a VA examiner reported 
that a review of the veteran's medical file revealed "no 
etiology to patient's present foot condition."  

Although the above mentioned medical evidence is new in that 
it was not of record at the time of the previous Board 
denial, it is not material as it does not tend to show 
aggravation of a bilateral foot disorder during active 
service; nor does it otherwise tend to establish a nexus 
between active service and current foot disability.  

Duplicate copies of statements and medical evidence already 
of record were also received at various times; however, 
duplicate evidence is not new evidence.

Additional statements and testimony from the veteran to the 
effect that his bilateral foot disorder either began during 
or was aggravated by active duty have also been received.  He 
testified that he received foot treatment from VA in the 
early 1980's, possibly as early as 1981.  These allegations 
duplicate earlier considered assertions and are not new.  
Furthermore, the veteran, as a layman, has no competence to 
offer a medical opinion on the aggravation of his disorder or 
the etiology of the recent diagnosis.  Therefore, his claims 
and testimony in this regard do not constitute material 
evidence to reopen the claim.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1992).

While the additional evidence received presents a more 
complete picture of the current status of the disability at 
issue, it adds no significant information regarding the 
matter at issue, i.e., whether there is a relationship 
between current foot disability and service.  Furthermore, 
there is no indication that there is additional evidence 
that, if obtained, would reopen the claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed Cir 1997).  Because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, that decision remains final and claim for service 
connection for a bilateral foot disorder is not reopened.

II.  Increased Rating

The veteran has asserted that a service-connected condition 
has worsened in severity, and thus he has presented a well-
grounded claim for an increased disability rating for his 
service-connected hypertension within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The RO has accorded the 
veteran VA examinations and has associated medical treatment 
records with the claims file.  The RO has satisfied the duty 
to assist and there is sufficient evidence to consider the 
appeal.  See 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

While the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the U.S. Court of Veterans Appeals 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).

A.  Background

Review of the veteran's medical file indicates that the 
veteran had occasional hypertensive blood pressure readings 
during active service.  An October 1987 VA examination report 
indicates essential hypertension with minimal blood pressure 
elevation.  In an April 1988 decision, the Board granted 
service connection for hypertension and in a May 1988 RO 
rating action, a 10 percent rating was assigned under 
Diagnostic Code 7101.  In a February 1990 decision, the Board 
confirmed the 10 percent rating.

An October 1991 VA cardiology examination report reflects 
diagnoses of arterial hypertension, essential, asymptomatic, 
on Dyazide and low sodium diet; current status of mild 
elevation of blood pressure (on inadequate dosage of 
antihypertensive medication); no ocular pathological findings 
seen by ophthalmologist; and, no organic heart disease at 
this exam.  Blood pressure readings were 158/112 and 148/104 
in the left arm, 148/102 and 142/100 in the right arm.  
Reports from the veteran as well as treatment reports in the 
early 1990's indicate that he had trouble with various 
hypertension medications and received on-going VA treatment 
for hypertension.  

A July 1995 chest X-ray showed normal heart size.  A 
September 1996 echocardiographic report reflects that the 
internal ventricular dimensions, both left and right, were 
normal but there was concentric left ventricular hypertrophy.  

A June 1996 VA hypertension examination report reflects that 
the veteran reported dizziness.  He also reported that 
walking one mile caused total exhaustion.  He indicated that 
he had occasional sharp heart pain lasting no more than 45 
seconds that did not seem to radiate.  He reported that this 
chest or heart pain usually occurred while sleeping and that 
the pain would awaken him.  His blood pressure was 140/110, 
sitting; 145/100, lying; and, 150/100, standing.  The 
diagnoses were hypertension and atypical chest pain.  
Electrocardiogram (EKG) showed evidence of left ventricular 
hypertrophy and trivial mitral and tricuspid regurgitation.  
Chest X-ray was normal.  In July 1996, his blood pressure was 
140/100 and in August it was130/100.  In September 1996, it 
was 114/70 and was noted to be well controlled with 
lisinopril.  In May 1997, it was 110/64.

In January 1997, the veteran underwent another VA 
hypertension examination.  He reported that his dizziness and 
headaches had subsided about 6 months earlier due to a change 
in his medication.  Blood pressure was currently 110/70, both 
sitting and lying.  Occasional chest pain while walking 
and/or sleeping was reported.  The diagnosis was well-
controlled hypertension; chest pain with atypical feature; 
left ventricular hypertrophy based on EKG and echocardiogram; 
and, trivial mitral and tricuspid regurgitation with no 
murmur heard on examination.  A May 1997 addendum notes that 
the veteran's concentric left ventricular hypertrophy is 
evidence of hypertensive heart disease.

By RO rating decision dated in February 1998, a 30 percent 
disability rating was assigned under Diagnostic Code 7007 for 
the veteran's service-connected hypertension on the basis of 
medical evidence of hypertensive heart disease.

In March 1998, the veteran was afforded another VA 
hypertension and heart disease examination in order to 
evaluate the disability under the revised cardiovascular 
rating criteria.  He reported occasional chest pain and hard 
breathing; he did not associate his chest pain with any 
activity.  The examiner noted that the veteran was vague 
about his report of chest pain.  The veteran indicated that 
he had never had a heart attack, congestive heart failure, or 
rheumatic heart disease.  He was on hypertension medication 
(lisinopril and ASA) and could climb nine flights of stairs 
at his job when the elevator was out of service; however, he 
reported that at the completion of such a climb, he had to 
rest due to fatigue, dyspnea and rapid heart beat.  Walking 
four blocks also produced shortness of breath.  The diagnoses 
were hypertension "under fair control" and atypical chest 
pain.  The examiner further noted that the veteran's dyspnea 
produced by stair climbing and walking was non-specific for 
any cardiac etiology, considering his smoking history.  Blood 
pressure readings were 140/95, sitting, 150/100, lying, and 
again 150/100, lying.  There were no arrhythmia, murmur, or 
thrill.  An April 1998 Bruce stress test showed termination 
for fatigue at 13 METs and that there were premature 
ventricular beats.  [One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
See 38 C.F.R. § 4.104, Note (2) (1998)].

In October 1998, the RO issued a supplemental statement of 
the case supplying the revised rating criteria and reflecting 
consideration of the current evidence under both the former 
and the revised rating criteria.  A 30 percent rating under 
the former criteria was continued.  

B.  Legal Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the regulations pertaining to evaluation of 
the cardiovascular system were amended, effective January 12, 
1998.  See 62 Fed. Reg. 65,219 (1997) (now codified at 
38 C.F.R. § 4.104 (1998)) (hereinafter referred to as the 
"revised criteria").  The United States Court of Veterans 
Appeals (Court) has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the ... judicial appeal process has been concluded, the 
version most favorable to appellant should and ... will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  See Karnas v. Derwinski, 1 Vet. App. 
308, 312- 313 (1991).  In that decision, the Court noted that 
this view comports with the general thrust of the duty-to-
assist and the benefit-of-the-doubt doctrines.  Id.  

As reflected by a February 1998 Supplemental Statement of the 
Case, the RO considered the veteran's claim under the former 
criteria and determined that a 30 percent evaluation was 
warranted under Diagnostic Code 7007.  In October 1998, the 
RO considered the claim under both the former and the revised 
criteria, determined that the former criteria are more 
advantageous to the veteran, and found that neither the 
former nor the revised criteria warranted a rating higher 
than 30 percent.  The Board agrees with the RO and finds that 
a rating higher than 30 percent is not warranted under either 
criteria.

The medical evidence shows that the veteran has hypertensive 
heart disease with left ventricular hypertrophy; trivial 
mitral and tricuspid valve regurgitation, and diastolic 
pressures all less than 120.  Since 1990, very few blood 
pressure readings have indicated diastolic pressure of 
greater than 100 and many of the readings are well below that 
level.  In March 1998, the examiner reported that the 
veteran's hypertension was "under fair control."  A Bruce 
stress test was terminated for fatigue at 13 METs and also 
revealed premature ventricular beats.  The veteran's current 
medications are lisinopril and ASA.  Marked enlargement of 
the heart, signs of congestive failure, diastolic blood 
pressure of 120 or more, or the preclusion of more than light 
manual labor are not shown.  Left ventricle dysfunction with 
an ejection fraction of 50 percent or less is not shown.  
Atypical chest pain and dyspnea on exertion have been 
reported but have not been medically attributed to cardiac 
insufficiency. 

Under the former criteria for Diagnostic Code 7007, 
hypertensive heart disease warrants a 30 percent rating when 
there is definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more and moderate dyspnea on 
exertion.  A 60 percent rating requires marked enlargement of 
the heart (confirmed by roentgenogram or when the apex beat 
is beyond the midclavicular line), sustained diastolic 
hypertension, diastolic 120 or more (which may later have 
been reduced), dyspnea on exertion and the preclusion of more 
than light manual labor.  A 100 percent evaluation requires 
definite signs of congestive failure and the preclusion of 
more than sedentary employment.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (effective prior to January 12, 1998).  

Applying the former rating criteria to the veteran's 
symptoms, the Board finds that the symptoms do not meet the 
criteria for a rating in excess of 30 percent.  The evidence 
does not show marked enlargement of the heart, sustained 
diastolic blood pressure of 120 or more, or the preclusion of 
the ability to perform more than light manual labor.  
Although the veteran asserts that his symptoms are more 
disabling, his subjective complaints are consistent with the 
assigned rating.  Specifically addressing the veteran's 
dyspnea on exertion, the medical evidence does not attribute 
it to cardiac insufficiency; the examiner reported that it 
was of nonspecific etiology.  Accordingly, under the prior 
criteria of Diagnostic Code 7007, the 30 percent evaluation 
is appropriate, particularly in view of the fact sustained 
diastolic pressure is considerably less than 120 and no 
limitations have been placed on the veteran's activity.  

Under the revised rating criteria for hypertensive heart 
disease, a 60 percent rating requires more than one episode 
of acute congestive heart failure in the past year, or; 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricle dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating requires chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricle dysfunction with an ejection fraction of 
less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 
7007 (effective January 12, 1998).  Comparing the revised 
rating criteria to the veteran's symptoms, the Board finds 
that a rating in excess of 30 percent is not warranted.  The 
evidence does not show any episode of acute congestive heart 
failure, that the cited symptoms appear with a workload of 
METs or less, or that there is left ventricle dysfunction, 
with ejection fraction of 50 percent or less. 

In considering other potentially available diagnostic codes 
to determine whether a rating higher than 30 percent may be 
assigned, the Board notes that prior to 1998, the veteran's 
hypertension was rated under the former provisions of 
Diagnostic Code 7101 for essential arterial hypertension.  
Under the former provisions of Diagnostic Code 7101, a 40 
percent evaluation required predominant diastolic pressures 
above 120 and moderately severe symptoms.  Under the revised 
criteria of Diagnostic Code 7101, a 40 percent evaluation is 
warranted by a simple showing that diastolic pressures are 
predominantly 120 or more.  The medical evidence does not 
indicate that the veteran approximates the criteria under 
either version of the rating schedule for Diagnostic Code 
7101; consequently, a rating higher than currently assigned 
is not warranted.  The evidence does not show that at any 
time during the appellate period the veteran's hypertension 
met the schedular criteria for a rating in excess of 30 
percent.  The Board finds that the preponderance of the 
evidence is against the claim for an increased rating.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

The appeal to reopen a claim of service connection for a 
bilateral foot disorder is denied.  A rating in excess of 30 
percent for hypertension is denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

